tcmemo_1998_50 united_states tax_court estate of edna pearce lockett deceased david f lanier personal representative petitioner v commissioner of internal revenue respondent docket no filed date merritt a gardner for petitioner william r mccants for respondent memorandum findings_of_fact and opinion beghe judge respondent determined a deficiency of dollar_figure in petitioner's federal estate_tax after concessions the issues for decision are whether a transfer of real_property by petitioner qualifies for the charitable deduction under sec_2055 and whether expenses paid_by petitioner in the operation of decedent's cattle ranch are deductible under sec_2053 as administration_expenses we hold that petitioner's transfer does not qualify for the charitable deduction and that the expenses of operation of the cattle ranch are deductible as administration_expenses findings_of_fact some of the facts have been stipulated and are incorporated herein by this reference edna pearce lockett decedent died testate on date and was a resident of florida at the time of her death david lanier mr lanier the personal representative of decedent's_estate resided and practiced law in florida at the time of filing the petition decedent died without issue survived by her nephew leland pearce mr pearce and by three nieces ruth pearce fulton patricia pearce durrance and clara evelyn pearce johnson during her lifetime decedent served in the florida legislature and owned and managed a cattle ranch the estate in date petitioner filed a federal estate_tax_return reporting a gross_estate of dollar_figure the bulk of all section references are to the internal_revenue_code as in effect as of the date of decedent's death and all rule references are to the tax_court rules_of_practice and procedure decedent's_estate consisted of two parcels of land named fort basinger basinger and fishbranch the improvements on the two parcels and the cattle and other assets of a cattle ranch located and operated primarily at fishbranch all the estate's real_property is located in south central florida in highlands county during most of her life decedent lived on basinger a parcel of land located along the kissimmee river near u s highway basinger takes its name from an encampment that was used by general zachary taylor as his base of operations in the seminole indian wars during the early 19th century the parcel consists of approximately big_number acres and includes the decedent's 120-year-old residence a family cemetery a one-room school house an indian burial mound and other structures and sites decedent regarded the structures at basinger as imbued with rich historical significance for decades decedent had operated a cattle ranch on fishbranch a parcel of approximately big_number acres located south of lake istokpoga approximately miles from basinger the cattle ranch was a breeding operation that produced calves for sale to feed lot operators decedent was a strong-minded woman who rode the range with the cowhands and was accustomed to taking charge and doing things her own way decedent managed and directed the operations of the ranch until when she became physically and mentally incapacitated the will and amended revocable_trust the disposition of decedent's property upon her death was governed by her last will and testament will dated date and by her amended revocable_trust agreement trust agreement dated date providing for the edna pearce lockett revocable_trust trust after providing small pecuniary bequests to decedent's former employees and disposing of all clothes jewelry books and other personal effects to her surviving nephew and nieces the will devised2 the residuary_estate to the trustees of the trust mr lanier a longtime friend and attorney of the decedent is named as the personal representative of the estate the will directs the personal representative to pay all estate_taxes and expenses of administration out of the residuary_estate the will and trust constitute an integrated_plan for the disposition of decedent's assets through the pour over of assets from the probate_estate to the trust the trust agreement recites that decedent is the grantor of the trust and designates decedent mr lanier and mr pearce as cotrustees the trust established under the laws of florida provides in pertinent part as follows article iii - dispositive provision sec_2 the florida probate code uses devise to describe the transfer at death of both personal_property and real_property fla stat ann sec_731 west the trustee shall hold manage invest and reinvest the trust property including any amounts which may be added thereto under the last will and testament of the grantor and shall collect the income thereof and dispose_of the net_income and principal as follows b upon the death of the grantor a the grantor's home shall insofar as possible be set_aside by the trustees as a historical site the designation of this site and management shall be in the discretion of the trustees b the trustees shall divide the remaining balance of principal and income of the edna pearce lockett revocable_trust as then constituted into four equal shares for the following named beneficiaries i ruth pearce fulton ii patricia pearce durrance iii clara evelyn pearce johnson iv leland c pearce or their lineal_descendants each such trust fund shall be held by the trustee as a separate trust fund and each fund shall be designated by the names of the beneficiaries or by the name of the lineal_descendants as the case may be during the lifetime of the beneficiary the trustee may distribute all or any part of the income of the trust hereinabove established to or for the benefit of the said beneficiary and the children of the said beneficiary in such amounts at such times in such manner and in such proportions as the trustees shall in their discretion deem advisable for the the language in subsection a of article iii b is hereinafter referred to as the historic site language health education and support in reasonable comfort of the said beneficiary and the children of the beneficiary in addition to the income payments provided in paragraph above the trustees may distribute all or any of the principal of the trust hereinabove created to or for the benefit of the said beneficiary and the children of the said beneficiary in such amounts at such times in such manner and in such proportions as the trustees shall in their discretion deem advisable for the health education and support in reasonable comfort of the said beneficiary and the children of the beneficiary c the trust shall terminate upon the twentieth anniversary of the death of the grantor mrs lockett composed the historic site language and directed mr lanier to include it in the trust agreement mrs lockett also discussed her intentions with respect to the historic site language with mr lanier disposition of estate property prior to the death of decedent the trust owned a portion of basinger fishbranch in its entirety and the cattle ranch located at fishbranch including livestock equipment and vehicles used in the business after decedent's death pursuant to the pour over provision of the will the trust became the owner of the entire basinger tract at decedent's death the cattle business was encumbered by mortgage indebtedness of approximately dollar_figure shortly thereafter petitioner was faced with federal estate_tax liabilities in the amount of dollar_figure and state estate_tax liabilities in the amount of dollar_figure at the time of decedent's death the petitioner and trust had only approximately dollar_figure of liquid_assets and approximately dollar_figure in the form of a tax claim for a refund for the and tax years available to meet the above liabilities consequently messrs lanier and pearce decided it was necessary to sell the land and cattle held by the trust in order to pay the debts of the estate including the death_tax liabilities as well the mortgage debt on the cattle operation in a meeting following decedent's funeral the beneficiaries of the trust expressed their agreement with the trustees’ decision to sell f elgin bayless mr bayless a real_estate appraiser was hired to appraise the personal and real_property included in petitioner's federal estate_tax_return messrs lanier and pearce refrained from marketing the estate property while they awaited the appraisal report for pricing guidance on date mr bayless delivered his appraisal report the report indicated that the fishbranch parcel was landlocked and that the estate had no legal access to the property since the 1960's decedent had used the roads along the kissimmee canal which were owned by the south florida water management district water district to travel back and forth between fishbranch and basinger decedent had never obtained a permit to use these roads the landlocked condition of the fishbranch parcel impeded the trustees' efforts to sell it a part gift part sale of basinger soon after decedent's death messrs pearce and lanier discussed their options as to how to handle the basinger tract early in the water district approached messrs lanier and pearce and proposed that the trust donate the entire basinger parcel to the water district the trustees concluded that the beneficiaries of the trust would not want to donate so much land instead messrs lanier and pearce entered into a contract with the water district in their capacity as trustees of the trust pursuant to which they donated a portion of basinger and sold the remaining portion of basinger to the water district gift sale transaction approximately acres were sold to the water district for a price of dollar_figure and approximately acres were donated to the water district the donated portion included the lockett family residence and the other historical sites as part of the gift sale transaction messrs lanier and respondent argues that the acres included acres of land that were only quitclaimed to the water district since the petitioner did not have clear title to those acres because we disallow the charitable deduction claimed by petitioner for the transfer to the water district we need not decide whether these acres were part of the transferred parcel nor need we value the transferred parcel or make findings_of_fact related thereto resolving basinger's exact acreage messrs lanier and pearce intended to dispose_of basinger in its entirety but because surveyors overlooked a tract of approximately acres the trust owned approximately acres of basinger at the time of trial pearce obtained temporary access rights to the canal roads that allowed entry into fishbranch on date the circuit_court of highlands county sitting as the probate_court with jurisdiction over petitioner held a hearing on the proposed gift sale transaction the court approved the transaction on the condition that the water district commit in writing to transfer the lockett residence and other historical sites at basinger to a florida agency that would preserve the sites and keep them open to the public william malone mr malone an employee of the water district who testified at trial subsequently wrote a letter of assurance to the presiding judge stating that the water district would work with the appropriate government agencies to assure the preservation of the lockett home as a historic site on date the gift sale transaction between the petitioner and the water district closed at the time of trial the water district was in the process of entering into an agreement whereby it would lease portions of basinger to highlands county highlands county intends to establish an agricultural museum on the lockett family residence and surrounding property b the sale of fishbranch in date petitioner entered into negotiations to sell fishbranch to willowbrook coal co willowbrook on date a portion of fishbranch amounting to approximately big_number acres was sold to willowbrook in a cash sale for a price of dollar_figure willowbrook had also contracted to purchase the remaining portion of fishbranch but the contract was terminated in date because willowbrook had been unable to obtain permanent access rights to that portion shortly after the sale of the first portion of fishbranch the cattle equipment and vehicles used in the cattle business were sold the remaining portion of fishbranch was finally sold on date to o l daniel for a sale price of dollar_figure the price paid_by o l daniel was approximately dollar_figure less per acre than the price paid_by willowbrook reflecting the deterioration in the quality of the land following the removal of the cattle operation of the cattle ranch in after decedent had become incapacitated messrs lanier and pearce took over the operation of the cattle ranch in their capacities as cotrustees of the trust mr pearce who has been in the cattle business all his life undertook the responsibility of providing overall direction of the cattle ranch and of providing guidance to a resident manager in the day-to-day operations mr lanier handled the legal and financial matters relating to the business from date the date of decedent's death until date messrs lanier and pearce continued to operate the cattle ranch during that period petitioner incurred and paid dollar_figure in expenses relating to the operation of the cattle ranch messrs lanier and pearce consulted experts concerning the most prudent method for selling fishbranch and the ranch assets all the experts advised that cattle should continue to graze on the land until it was sold if not maintained by cattle grazing land in the part of florida in which the basinger and fishbranch tracts are located quickly reverts to its native state and deteriorates into overgrown muck and swamp decreasing its value and making it more difficult to sell on the federal estate_tax_return timely filed on date petitioner listed dollar_figure as expenses relating to the operation of the cattle ranch and deducted that amount as expenses of administration of the estate petitioner also noted on the return that additional cattle ranch expenses would be deducted as incurred on supplemental filings of the federal estate_tax_return petitioner elected to pay federal estate_tax in installments as provided by sec_6166 under the election the first payment was due on date years after date the date the estate_tax_return was due on date respondent issued a notice_of_deficiency to petitioner petitioner’s petition timely filed on date alleges among other things that expenses relating to the operation of the cattle ranch are administration_expenses properly deductible from the gross_estate in determining petitioner's estate_tax liability petitioner’s second amended petition filed on date alleges for the first time that the trustees' transfer to the water district of portions of basinger without consideration constitutes a charitable transfer that is eligible for an estate_tax deduction as of the time of trial there had not been any final accounting by mr lanier before the circuit_court of highlands county florida regarding the probate administration of the estate nor have messrs lanier and pearce accounted for the administration of the trust during this period opinion estate_tax deduction for charitable transfer in determining the value of the taxable_estate under sec_2051 sec_2055 allows a deduction from the gross_estate of the value of all bequests legacies devises or transfers of property to or for_the_use_of a wide range of charitable religious and educational organizations however it does not necessarily follow that the estate will automatically be entitled to a deduction under sec_2055 simply because property originally included in the gross_estate is transferred by the estate fiduciaries to a qualifying_organization during the period of estate administration see eg 97_tc_368 affd 990_f2d_136 4th cir 60_tc_618 affd without published opinion 503_f2d_1404 6th cir a recurring problem is whether the decedent directed the transfer to a qualifying_organization or whether the estate fiduciary made the transfer in the exercise of his discretion only in the former case is a deduction generally allowed see estate of pickard v commissioner supra pincite the fact that the designated portion of decedent's_estate inevitably inured to the benefit of the charity did not save the day the estate_tax regulations provide guidance in this area a remainders and similar interests if a_trust is created or property is transferred for both a charitable and a private purpose deduction may be taken of the value of the charitable beneficial_interest only insofar as that interest is presently ascertainable and hence severable from the noncharitable interest b transfers subject_to a condition or a power if as of the date of a decedent's death a transfer for charitable purposes is dependent upon the performance of some act or the happening of a precedent event in order that it might become effective no deduction is allowable unless the possibility that the charitable transfer will not become effective is so remote as to be negligible sec_20_2055-2 and b estate_tax regs these two requirements the presently ascertainable and remote possibility requirements were approved by the supreme court in 348_us_187 expressly approving a prior version of these regulations and by the court_of_appeals of the fifth circuit in 443_f2d_467 5th cir concluding that the sec_20_2055-2 estate_tax regs appropriately implements sec_2055 the court_of_appeals for the eleventh circuit to which an appeal in this case would lie deems itself bound by decisions of the court_of_appeals for the fifth circuit issued prior to date 661_f2d_1206 11th cir in florida bank v united_states supra the decedent's will directed the trustee to pay the widow dollar_figure per month pay an annual dollar_figure scholarship and divide the balance of remaining income by reason of capital_gains or otherwise into three equal portions for his children for as long as they should live with the remainder going to charity the court held that the estate was not entitled to a sec_2055 deduction because there was no way to determine whether the charitable beneficiaries would receive their bequest nor what amount it would be if they were to receive it the amount of the charitable_remainder was not ascertainable because the trustee had the discretion to buy and sell securities and distribute the capital_gains to the decedent's children the trustee could purchase securities sell them at a profit and then distribute the capital_gains to the life beneficiaries if the securities in which the trustee reinvested the principal declined in value the corpus could be largely invaded the court indicated that the trustee's discretion to invade the corpus by that means was not subject_to a readily ascertainable_standard that would preserve the deductibility of the charitable_bequest id pincite see also 320_us_256 the court distinguished cases in which the trustee's discretion was restricted by an objectively measurable standard in such cases the charitable_bequest may be currently ascertainable and the possibility that the transfer will not become effective may be so remote as to be negligible see eg 335_us_595 279_us_151 where a trustee or other fiduciary is given unrestricted discretion to transfer property to noncharitable beneficiaries an eventual transfer of such property to charity does not meet the requirements of the regulations and therefore is not entitled to a charitable deduction where a trustee can divert funds or property to a noncharitable beneficiary it is generally impossible to presently ascertain the value of the charitable_bequest at the date of decedent's death because there might not be a charitable_bequest at all similarly affording discretion of that sort to a trustee renders more than remote the possibility that decedent’s intention to make a charitable transfer will not become effective in 40_bta_375 the trustees were given discretion that enabled them to decide between making a transfer to a charitable entity or a noncharitable entity in her will the decedent bequeathed dollar_figure to her trustees in trust for the purpose of establishing a memorial to her parents and an additional dollar_figure for a similar memorial to her late husband the trustees eventually paid dollar_figure to grace church an entity operated exclusively for religious purposes and claimed a deduction for a charitable_bequest under sec_303 of the revenue act of ch 44_stat_72 a predecessor of sec_2055 in disallowing the deduction the board_of_tax_appeals said there is nothing in the will which restricts the trustees in their use of the bequest as to the nature kind or type of memorial which they are to establish for either the decedent's parents or her husband the word memorial does not itself connote any limitation within the language of the statute it means only something to perpetuate a memory conceivably and reasonably a memorial might have been adequately and satisfactorily established without any religious charitable scientific literary or educational purpose it happens that the trustees in their discretion contributed the legacies to a religious_organization but this was not by virtue of any limiting mandate of the will mississippi valley trust co v commissioner fed 2d 8th cir affirming 28_bta_387 estate of taylor v commissioner b t a pincite 381_fsupp_597 n d ohio quoted the above excerpt from estate of taylor v commissioner supra and then applied the rule it states to deny a charitable deduction for a memorial bequest even though the executor used the funds earmarked for a memorial to establish an educational scholarship fund for religious students the lack of directions and restrictions limiting the executor's discretion in carrying out the terms of the bequest to a religious charitable literary scientific or educational_institution was dispositive in the court's decision to disallow the deduction in the present case decedent's instructions as stated in the trust agreement together with her intentions expressed to mr lanier at the time the historic site language was drafted provided the trustees with wide discretion as to how to handle the setting aside of her home as a historical site the historic site language states b upon the death of the grantor a the grantor's home shall insofar as possible be set_aside by the trustees as a historical site the designation of this site and management shall be in the discretion of the trustees we do not read the historic site language as directing or even appearing to contemplate a transfer of the grantor's home outside the trust only when the language is juxtaposed with mr lanier's testimony at trial is there any indication that the decedent intended her home to be transferred outside of the trust mr lanier testified as follows q a q a now did ms lockett tell you that she expected you and mr pearce to operate this historic site however we could do it to operate it oh absolutely not what did she expect she wanted it to be designated and the only way it could be designated and maintained as an historical site is for it to be turned over to at trial respondent objected to admission of mr lanier's testimony of the decedent's intentions concerning the historic site language and the preservation of her home in any event mr lanier's testimony does not establish that petitioner is entitled to a charitable_contribution_deduction some authority that could handle that certainly not a private arrangement even if the historic site language is read with mr lanier's testimony as manifesting decedent’s intention to transfer her home in order to preserve it as a historical site the latitude given to the trustees in accomplishing this objective was wide first there is no charitable intent on the part of the decedent that is discernible from the language of the trust or even from mr lanier's testimony second as respondent points out there were various ways to preserve the decedent's home as a historic site without transferring it to a qualifying charitable educational literary or scientific_organization specifically respondent points out that an arrangement whereby a private party lived in the house and designated it as a historic landmark would have complied with the decedent's intentions as she had expressed them to mr lanier petitioner argues that united_states v leonhardt aftr 2d ustc par big_number m d fla supports its entitlement to an estate_tax deduction in that case decedent's will established a residuary_trust with the net_income to be distributed to three named beneficiaries for life following their deaths the undistributed_income and corpus were to be the secretary of the interior approves the designation of properties as historical landmarks or their inclusion in the national register of historical places including properties that are privately owned and not owned by qualified charities see national historic preservation act publaw_89_665 80_stat_915 u s c sec_470 and sec_470a distributed to not more than charitable or educational institutions to be selected by the trustee and the county judge of orange county florida the district_court upheld a charitable deduction under sec_2055 united_states v leonhardt supra is distinguishable from the case at hand in leonhardt the decedent expressed an intent to transfer property exclusively to charitable organizations the possibility that a charitable_contribution would not become effective was deemed negligible in the present case the trustees had discretion to transfer the property to an individual or to a noncharitable entity there was a more than merely negligible possibility that a charitable transfer would never occur the case at hand is more similar to the facts of estate of taylor v commissioner supra and paris v united_states supra where the decedent's intentions to memorialize their relatives could be carried out without the transfer of property to or the establishment of a qualified charitable_organization in short we hold that petitioner is not entitled to a charitable deduction under sec_2055 even though the trustees eventually transferred portions of the decedent's property to a qualified_organization in light of the wide discretion afforded to the trustees it was the trustees rather than the decedent who made the charitable transfer because messrs lanier and pearce had the power to set_aside decedent's home as a historic site without making a contribution to a qualifying_organization the value of the transfer to a charitable entity was neither presently ascertainable at the date of decedent's death nor was the possibility that the property would not be transferred to a qualifying_organization so remote as to be negligible deduction of operating_expenses of the cattle ranch sec_2053 allows a deduction for administration_expenses in determining the value of the taxable_estate sec_2053 allows a deduction for expenses of administering nonprobate property included in the gross_estate if the expenses are paid prior to the expiration of the period of limitations for assessment under sec_6501 and the expenses would be allowable under sec_2053 if the property administered would have been probate property see burrow trust v commissioner 39_tc_1080 affd 333_f2d_66 10th cir generally the period of limitations for assessment i sec_3 years after the return is filed sec_6501 where a taxpayer has filed a petition in this court the period of limitations is suspended from the time that the notice_of_deficiency is mailed until days after the decision of this court becomes final sec_6503 the cattle ranch business which was transferred by decedent to the trust during her lifetime is nonprobate property that is petitioner also alleged in its petition that it was entitled to a deduct a loss for estate_tax purposes on the portion of basinger sold to the water district inasmuch as petitioner failed to address this issue at trial or on brief we regard petitioner as having abandoned it included in the value of the gross_estate sec_2036 see burrow trust v commissioner supra pincite8 petitioner filed the estate_tax_return on date respondent issued a notice_of_deficiency on date and a petition was timely filed on date thereby suspending the period of limitations for assessment all expenses of operating the cattle ranch after decedent's death were therefore paid prior to the expiration of the period of limitations for assessment under sec_6501 see revrul_61_59 1961_1_cb_418 cf gillum v commissioner tcmemo_1984_631 consequently the only question remaining in determining whether the expenses are deductible under sec_2053 is whether they satisfy the requirements of sec_2053 sec_2053 requires that the deduction be allowable by the laws of the jurisdiction under which the estate is being administered the relevant regulations further require that deductions for administration_expenses be limited to such expenses as are actually and necessarily incurred in the administration of the decedent's_estate sec_20_2053-3 estate_tax regs this court and the court_of_appeals for the regardless of petitioner's having filed a petition in this court the period of limitations for assessment was also extended by petitioner's election under sec_6166 to pay the estate_tax in equal installments sec_6503 under the election the first installment was due on date all the expenses of operating the cattle ranch were incurred between the date of decedent's death and date the latter date was prior to the expiration of the period of limitations for assessment as extended by the sec_6166 election eleventh circuit have recognized the validity of this regulation as imposing a federal standard of necessity over and above the state requirement of allowability see 704_f2d_1227 11th cir citing 388_f2d_651 5th cir 75_tc_355 the regulations consider the application of the phrase actual and necessary expenses to particular types of administration_expenses expenses of preserving and distributing estate property are classified as miscellaneous expenses by sec_20_2053-3 estate_tax regs which provides expenses_for_selling_property of the estate are deductible if the sale is necessary in order to pay the decedent's debts expenses of administration or taxes to preserve the estate or to effect distribution see marcus v dewitt supra pincite estate of posen v commissioner supra pincite approving and applying the above regulation respondent argues that the expenses of operation of the cattle ranch are not allowable as administration_expenses under florida law the circuit_court of highlands county has not ruled whether the expenses are allowable under florida law because fishbranch and the assets of the cattle ranch were trust assets not probate assets the circuit_court in its capacity as a probate_court will probably never be asked to pass on their allowability under florida law respondent acknowledges that whether the expenses are allowable under florida law requires a determination similar to the federal test of necessity we therefore turn to the question of whether the expenses satisfy the federal test of necessity to preserve the estate as provided by sec_20_2053-3 estate_tax regs in certain circumstances an estate's expenses of operating a business are regarded as necessary for the preservation of the estate and may therefore be deducted on the federal estate_tax_return in estate of brewer v commissioner a memorandum opinion of the board_of_tax_appeals dated date the estate owned a farm that raised cattle and chickens the executors decided that the best way to dispose_of the farm was not to hold an auction sale but to sell the animals from time to time at the best prices they could obtain judge sternhagen relied on 110_f2d_578 8th cir vacating and remanding a memorandum opinion of the board_of_tax_appeals dated date to hold that the expenses of continuing to operate the farm were necessary for the executors to make the most advantageous sales of the livestock and poultry as such the expenses were a necessary incident of liquidation and the deductions claimed for farm operations expenses were allowed in adams v commissioner supra the estate consisted of real_estate mining leases and mineral properties located in three different states after decedent's death the estate continued to engage in mining activities the court considered whether the expenses of carrying on mining activities were deductible as administration_expenses because of the difficulty in ascertaining the nature of the assets in the estate and because of the difficulty in expeditiously disposing of the bulk of the assets the court found that the expenses were incurred in connection with the protection or preservation of the estate we are convinced that the trust's continuation of the ranching business was necessary for the preservation of the estate and was a necessary step in liquidating the estate's assets the experts consulted by messrs lanier and pearce unanimously recommended that in order to preserve value of the land the cattle on the ranch not be sold mr malone an employee of the water district which had no interest in the outcome of this issue similarly testified that the fishbranch land would be likely to revert to muck and swamp if the cattle grazing on it were sold we also acknowledge the trustee's difficulty in disposing of fishbranch after its lack of access was revealed which further prevented its expeditious sale and the fact that the value of the fishbranch parcel remaining after the first fishbranch sale when the cattle finally were sold did depreciate in value as compared with the price obtained on the first fishbranch sale we therefore hold that the expense sec_25 incurred in connection with the operation of the cattle ranch are deductible as administration_expenses under sec_2053 to reflect the foregoing and concessions decision will be entered under rule consistent with respondent's argument that the expenses of operating the ranch are not deductible respondent has also argued that the portion of legal fees and accounting fees paid to mr lanier and an accounting firm that were attributable to the operation of the ranch are not deductible as administration_expenses respondent's argument explicitly rests on the assumption that the expenses_incurred in the operation of the cattle ranch in general are not deductible as administration_expenses because we hold that the expenses_incurred in the operation of the ranch are deductible as administration_expenses under sec_2053 the legal and accounting fees relating to the operation of the ranch are likewise deductible as administration_expenses
